 


110 HRES 454 EH: 
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 454 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Craig Thomas, a Senator from the State of Wyoming. 
That a committee of such Members of the House as the Speaker may designate, together with such Members of the Senate as may be joined, be appointed to attend the funeral. 
That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased Senator.  
 
Lorraine C. Miller,Clerk.
